IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 2, 2009

                                     No. 08-40683                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

FREDDIE HENDERSON LUNDY

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:07-CR-1396-1


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Freddie Henderson Lundy entered a conditional guilty plea to the charge
of possession with intent to distribute more than 1,000 kilograms of marijuana.
Lundy argues the district court should have granted his motion to suppress the
marijuana found during a search of his vehicle at an immigration check point.
Lundy contends that the duration of the stop was unreasonable because it
continued after agents verified that he was a United States citizen.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                       No. 08-40683

       The border patrol agent who interviewed Lundy testified that Lundy’s
nervousness, confused story, description of his lengthy and indirect route, and
body posture that blocked a view into the truck cab caused him to believe that
Lundy might be transporting illegal aliens and that Lundy consented to a search
of the vehicle. We find no indication that the district court’s decision crediting
the testimony of the border patrol agent was clear error.1 The totality of the
circumstances shows that the agents had reasonable suspicion to detain Lundy
while they determined whether he had passengers in his vehicle.2 During the
lawful stop, a canine alerted to the exterior of Lundy’s trailer. Lundy does not
dispute that the canine alert provided reasonable suspicion for the subsequent
search of the trailer. The judgment of the district court is AFFIRMED.




       1
        See U.S. v. Garza, 118 F.3d 278, 282 (5th Cir. 1997) (“We review a motion to suppress
based on live testimony at a suppression hearing for clear error, viewing evidence in the light
most favorable to the prevailing party, in this case, the government.”).
       2
        See U.S. v. Arvizu, 534 U.S. 266, 273 (2002); U.S. v. Machuca-Barrera, 261 F.3d 425,
433 (5th Cir. 2001).

                                              2